Title: Orders, 26–28 August 1756
From: Washington, George
To: 



Zantum.
[26, 27, 28 August 1756]Winchester, Thursday 26th August, 1756.

The Quarter master is to collect all the Baggs he can and deliver them to waggons which are going down to Alexandria this Evening for Salt.
 

Yarmouth.
Winchester, Friday 27th August 1756.

The officers who have command of companies, to make out pay-rolls for their men, for the months of July and august, without any stoppage for clothing, &c. An exact pay-roll must also be given in, of the days that each man has wrought at sixpence. In this return, the officers must take particular care to charge for no more days than the men have actually worked. These returns to be given in to-morrow morning, at 10 o’clock.
 

Zank.
Winchester, Saturday 28th August, 1756.


